Exhibit 10.7

EXECUTION COPY

LOGO [g30293redhat.jpg]

December 29, 2008

Matthew J. Szulik

c/o Red Hat, Inc.

1801 Varsity Drive,

Raleigh, NC 27606

Dear Matthew:

To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, and to make certain other agreed changes, Red Hat, Inc., a Delaware
corporation (the “Company”), and you hereby agree to amend the executive
transition agreement dated as of February 28, 2008 by and between the Company
and you (the “Agreement”) as follows:

 

1. The first sentence of the third paragraph of Section 3(b) of the Agreement is
amended by inserting the following at the end before the period:

“, including the restricted stock from which outstanding PSUs were converted
pursuant to Executive’s applicable Performance Share Unit Agreement”

 

2. including the restricted stock from which outstanding PSUs were converted
pursuant to Executive’s Performance Share Unit AgreementSection 19 shall be
amended to read as follows:

“Section 409A of the Code.

A. If and to the extent any portion of any payment, compensation or other
benefit provided to Executive in connection with Executive’s separation from
service (as defined in Section 409A of Code) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and
Executive is a specified employee as defined in Section 409A(a)(2)(B)(i) of the
Code, as determined by the Company in accordance with its procedures, by which
determination Executive hereby agrees that he is bound, such portion of the
payment, compensation or other benefit shall not be paid before the earlier of
(i) the day that is six months plus one day after the date of separation from
service (as determined under Section 409A) or (ii) the tenth (10th) day after
the date of Executive’s death (as applicable, the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to Executive
during the period between the date of separation from service and the New
Payment Date shall be paid to Executive in a lump sum on such New Payment Date,
and any remaining payments will be paid on their original schedule.



--------------------------------------------------------------------------------

B. For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Neither the Company nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to Executive or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Section 409A but not to satisfy the conditions of that section.

C. Payments with respect to arbitration expenses shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense is incurred. The amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year.

Except as modified by this letter or by other intervening amendments, all other
terms and conditions of the Agreement shall remain in full force and effect.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all of which shall constitute one and the same document.

 

RED HAT, INC. By:  

/s/ Michael R. Cunningham

  Michael R. Cunningham   General Counsel

 

Acknowledged and agreed:

/s/ Matthew J. Szulik

Matthew J. Szulik Date: December 29, 2008

 

-2-